Name: Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31998R0327Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice Official Journal L 037 , 11/02/1998 P. 0005 - 0015COMMISSION REGULATION (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV(6) negotiations (1), and in particular Article 1 thereof,Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of the consultations with Thailand pursuant to GATT Article XXIII (2), and in particular Article 3 thereof,Whereas, under the negotiations conducted pursuant to GATT Article XXIV(6) in the wake of the accession of Austria, Finland and Sweden to the European Community, it was agreed to open from 1 January 1996 annual import quotas for 63 000 tonnes of semi-milled and wholly milled rice covered by CN code 1006 30 at zero duty and for 20 000 tonnes of husked rice covered by CN code 1006 20 at a fixed duty of ECU 88 per tonne; whereas these quotas were included in the European Community list provided for in Article II(1)(a) of GATT 1994; whereas during the negotiations it was agreed with the United States of America that further consultations should take place on how to implement the agreed quotas; whereas these consultations have not yet been brought to an end; whereas imports of rice from the United States under the tariff quotas should occur only when the consultations have been concluded;Whereas, under the consultations with Thailand pursuant to GATT Article XXIII, it was agreed to open an annual quota for 80 000 tonnes of broken rice covered by CN code 1006 40 00 at an import duty reduced by ECU 28 per tonne;Whereas the aforementioned commitments provide that the administration of those quotas is to take account of traditional suppliers;Whereas, with a view to preventing imports under those quotas from causing disturbance in the normal marketing of Community-grown rice, such imports should be staggered over the year so they can be absorbed more easily by the Community market;Whereas, with a view to the sound administration of the aforementioned quotas and in particular in order to ensure that the quantities fixed are not exceeded, special detailed rules must be laid down to cover the submission of applications and the issue of licences; whereas such detailed rules must either supplement or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1998 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 1404/97 (4);Whereas it should be stipulated that Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (5), as last amended by Regulation (EC) No 932/97 (6), applies under this Regulation;Whereas the Commission adopted measures concerning the opening and administration of these tariff quotas on 5 July 1996; whereas these measures were not in accordance with the opinion of the Management Committee for Cereals; whereas the Commission deferred their application and communicated them to the Council; whereas, in accordance with Article 23(3) of Regulation (EEC) No 1766/92 (7), as last amended by Commission Regulation (EC) No 923/96 (8), the Council took a different decision within one month; whereas that decision relates to the monitoring by the Commission of traditional trade flows to the Community, particularly in terms of imports in small packages, and to the possible risk of subsidisation; whereas, therefore, the provisions introduced by the Council in this respect in Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (9), as last amended by Commission Regulation (EC) No 112/97 (10), should be included;Whereas, under the consultations with Thailand pursuant to GATT Article XXIII, it was agreed to adapt certain provisions of Regulation (EC) No 1522/96, in particular those relating to the period of validity of import licences and the distribution of quota quantities for wholly milled rice and broken rice; whereas, in order to abide by the outcome of these consultations, the January 1998 tranche for semi-milled and wholly milled rice originating in Thailand and for broken rice of all countries of origin should be completed by an additional tranche to be opened as from the entry into force of this Regulation;Whereas, for the sake of clarity and simplification, Regulation (EC) No 1522/96 should be repealed and replaced by this Regulation;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. Annual tariff quotas are hereby opened for imports into the Community of:(a) 63 000 tonnes of semi-milled and wholly milled rice covered by CN code 1006 30 at zero duty (quota serial number 09.4076), broken down by country of origin as follows:- 38 721 tonnes from the United States of America,- 21 455 tonnes from Thailand,- 1 019 tonnes from Australia,- 1 805 tonnes from other countries;(b) 20 000 tonnes of husked rice covered by CN code 1006 20 at a duty of ECU 88 per tonne (quota serial number 09.4077), broken down by country of origin as follows:- 10 429 tonnes from Australia,- 7 642 tonnes from the United States of America,- 1 812 tonnes from Thailand,- 117 tonnes from other countries;(c) 80 000 tonnes of broken rice covered by CN code 1006 40 00 with a reduction of ECU 28 per tonne in the duty fixed in the Combined Nomenclature (quota serial number 09.4078), broken down by country of origin as follows:- 41 600 tonnes from Thailand,- 12 913 tonnes from Australia,- 8 503 tonnes from Guyana,- 7 281 tonnes from the United States of America,- 9 703 tonnes from other countries.2. Notwithstanding the second subparagraph of Article 2(3), the quantities of rice originating in the United States, as referred to in points (a) and (b) of paragraph 1, shall not be imported under the tariff quotas until the consultations with the United States have been brought to an end.Article 2 1. Import licences shall be issued for the quota quantities referred to in Article 1 under the following tranches, expressed in tonnes:(a) in the case of the quota referred to in Article 1(1)(a):>TABLE>(b) in the case of the quota referred to in Article 1(1)(b):>TABLE>(c) in the case of the quota referred to in Article 1(1)(c):>TABLE>2. However, in order to allow the issue for January 1998 of licences for the quantities set out in paragraph 1(a) in respect of the products originating in Thailand, and in paragraph 1(c) in respect of all countries of origin, a tranche shall be opened up to a maximum of:(i) semi-milled and wholly milled rice covered by CN code 1006 30>TABLE>(ii) broken rice covered by CN code 1006 40 00>TABLE>Licence applications shall be lodged in the first 10 working days following the entry into force of this Regulation.3. Quantities not covered by import licences issued in respect of a tranche shall be carried over to the following tranche of the relevant quota.For quantities not covered by import licences issued under the September tranche, import licence applications may be submitted in respect of all countries of origin covered by the relevant quota under an additional tranche in October pursuant to Article 4(1), except as regards the quantities set out in paragraph 1(c) above.Article 3 Where import licence applications are submitted in respect of rice and broken rice originating in Thailand and rice originating in Australia under the arrangements laid down in Article 1, they shall be accompanied by the original of the export certificate, as shown in Annexes I and II, to be issued by the competent body of the countries indicated therein. As regards sections 7, 8 and 9 of Annex I, the entries are optional. Export certificates issued in respect of the tranches specified in Article 2 shall be valid only for the relevant year.Article 4 1. Licence applications shall be lodged with the competent authority in the Member State concerned in the first 10 working days of the month corresponding to each tranche.2. Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for the import licences shall be:- ECU 46 per tonne for the quotas provided for in Article 1(1)(a),- ECU 22 per tonne for the quotas provided for in Article 1(1)(b),- ECU 5 per tonne for the quotas provided for in Article 1(1)(c).3. The country of origin shall be entered in section 8 of licence applications and of the import licences and the word 'yes` shall be marked with a cross.4. Section 24 of the licences shall bear one of the following entries:(a) in the case of the quota referred to in Article 1(1)(a):- ExenciÃ ³n del derecho de aduana hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) n ° 327/98]- Toldfri op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (Forordning (EF) nr. 327/98)- Zollfrei bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 327/98)- Ã Ã ´Ã ¥Ã «Ã ¾Ã ² Ã ¬Ã Ã ·Ã ±Ã © Ã ´Ã §Ã ­ Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã °Ã ¯Ã µ Ã ¯Ã ±Ã Ã ¦Ã ¥Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¡ Ã ´Ã ¥Ã ´Ã ±Ã ¡Ã £Ã ¹Ã ­Ã Ã ¤Ã ©Ã ¡ 17 Ã ªÃ ¡Ã © 18 Ã ´Ã ¯Ã µ Ã °Ã ¡Ã ±Ã ¼Ã ­Ã ´Ã ¯Ã ² Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½ [Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 327/98]- Exemption from customs duty up to the quantity indicated in sections 17 and 18 of this licence (Regulation (EC) No 327/98)- Exemption du droit de douane jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [RÃ ¨glement (CE) n ° 327/98]- Esenzione dal dazio doganale limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo [regolamento (CE) n. 327/98]- Vrijgesteld van douanerecht voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 327/98)- IsenÃ §Ã £o de direito aduaneiro atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n º 327/98]- Tullivapaa tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 327/98)- Tullfri upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 327/98);(b) in the case of the quota referred to in Article 1(1)(b):- Derecho de aduana reducido a 88 ecus/t hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) n ° 327/98]- Nedsat told 88 ECU/t op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (Forordning (EF) nr. 327/98)- ErmÃ ¤Ã igter Zollsatz von 88 ECU/t bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 327/98)- Ã Ã ¥Ã ©Ã ¹Ã ¬Ã Ã ­Ã ¯Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ³Ã ¥ 88 Ecu Ã ¡Ã ­Ã  Ã ´Ã ¼Ã ­Ã ¯ Ã ¬Ã Ã ·Ã ±Ã © Ã ´Ã §Ã ­ Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã °Ã ¯Ã µ Ã ¯Ã ±Ã Ã ¦Ã ¥Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¡ Ã ´Ã ¥Ã ´Ã ±Ã ¡Ã £Ã ¹Ã ­Ã Ã ¤Ã ©Ã ¡ 17 Ã ªÃ ¡Ã © 18 Ã ´Ã ¯Ã µ Ã °Ã ¡Ã ±Ã ¼Ã ­Ã ´Ã ¯Ã ² Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½ [Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 327/98]- Reduced duty to ECU 88 per tonne up to the quantity indicated in sections 17 and 18 of this licence (Regulation (EC) No 327/98)- Droit rÃ ©duit Ã 88 Ã ©cus par tonne jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat (RÃ ¨glement (CE) n ° 327/98)- Dazio ridotto a 88 ECU/t limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo (regolamento (CE) n. 327/98)- Verminderd douanerecht van 88 ECU/ton voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 327/98)- Direito reduzido a 88 ecus/t atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n º 327/98]- Tulli, joka on alennettu 88 ecuun/t tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 327/98)- Tullsatsen nedsatt till 88 ecu/t upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 327/98);(c) in the case of the quota referred to in Article 1(1)(c):- Derecho de aduana reducido de 28 ecus/t hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) n ° 327/98]- Reduceret afgift med 28 ECU/t op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (Forordning (EF) nr. 327/98)- Um 28 ECU/t ermÃ ¤Ã igter Zollsatz bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 327/98)- Ã Ã ¥Ã ©Ã ¹Ã ¬Ã Ã ­Ã ¯Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ªÃ ¡Ã ´Ã  28 Ecu Ã ¡Ã ­Ã  Ã ´Ã ¼Ã ­Ã ¯ Ã ¬Ã Ã ·Ã ±Ã © Ã ´Ã §Ã ­ Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã °Ã ¯Ã µ Ã ¯Ã ±Ã Ã ¦Ã ¥Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¡ Ã ´Ã ¥Ã ´Ã ±Ã ¡Ã £Ã ¹Ã ­Ã Ã ¤Ã ©Ã ¡ 17 Ã ªÃ ¡Ã © 18 Ã ´Ã ¯Ã µ Ã °Ã ¡Ã ±Ã ¼Ã ­Ã ´Ã ¯Ã ² Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½ [Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 327/98]- Reduced duty by ECU 28 per tonne up to the quantity indicated in sections 17 and 18 of this licence (Regulation (EC) No 327/98)- Droit rÃ ©duit de 28 Ã ©cus par tonne jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat (RÃ ¨glement (CE) n ° 327/98)- Dazio ridotto di 28 ECU/t limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo (regolamento (CE) n. 327/98)- Douanerecht verminderd met 28 ECU/ton voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 327/98)- Direito reduzido em 28 ecus/t atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n º 327/98]- Tulli, jota on alennettu 28 ecua/t tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 327/98)- Tullsatsen nedsatt med 28 ecu/t upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 327/98).5. Import licence applications shall be admissible only where the following conditions are fulfilled:- applications must be submitted by natural or legal persons who, in at least one of the three years preceding the data of submission of the application, were engaged in trade in rice or submitted import licence applications covering rice and were entered in a public register of a Member State,- applicants must submit their applications in the Member State where they are entered in a public register. Where applications are submitted by the same person in two or more Member States, none of those applications shall be admissible,- where no export certificate is required, applicants must submit only one application within the maximum quantity provided for in respect of each tranche and country of origin.Article 5 1. Within two working days of the closing date for the submission of licence applications, the Member State shall notify the Commission by fax or telex and in accordance with Annex III to this Regulation of the quantities, broken down by eight-figure CN code and country of origin, covered by import licence applications, with details of the number of the licence applied for and the name and address of the applicant.Such notification shall also be made where no application has been submitted in a Member State.The above information must be notified separately from that relating to other import licence applications covering rice and in accordance with the same procedure.2. Within 10 days of the closing date for notification by the Member States, the Commission shall:- decide to what extent the applications may be accepted. Where the quantities applied for exceed those available in respect of the tranche and country of origin in question, it shall set a percentage reduction to be applied to each application,- fix the quantities available under the following tranche and, where appropriate, under the additional tranche in October.3. If the reduction referred to in the first indent of paragraph 2 results in one or more quantities of less than 20 tonnes per application, the Member State shall allocate the total of these quantities by drawing lots in 20 tonne lots and, where applicable, the remaining lot.Article 6 1. Within three working days of the date of publication of the Commission's decision, import licences shall be issued for the quantities resulting from the application of Article 5(2).Where the quantities covered by import licences issued are lower than those applied for, the security fixed in Article 4(2) shall be reduced proportionately.2. Notwithstanding Article 9 of Regulation (EEC) No 3719/88, rights accuring under import licences shall not be transferable.Article 7 1. The fourth indent of Article 5(1) of Regulation (EEC) No 3719/88 shall not apply.2. The benefits in terms of customs duties provided for in Article 1(1) shall not apply to quantities imported under the tolerance specified in Article 8(4) of Regulation (EEC) No 3719/88.3. Article 33(5) of Regulation (EEC) No 3719/88 shall apply.4. Notwithstanding Article 6 of Regulation (EC) No 1162/95 and under Article 21(2) of Regulation (EEC) No 3719/88:- import licences for husked, semi-milled and wholly milled rice shall be valid from their actual day of issue until the end of the third month thereafter,- import licences for broken rice shall be valid from their actual day of issue until 31 December of the year of issue of the licence.However, the period of validity of import licences may not extend beyond 31 December of the year of issue.Article 8 The competent bodies shall notify the Commission by fax or telex and in accordance with Annex III to this Regulation:- within two working days of their issue, of the quantities, broken down by eight-figure CN code and country of origin, covered by the import licences issued, with details of the date of issue, licence number and the name and address of the holder,- within two months of the expiry of the period of validity of each licence, of the quantities, broken down by eight-figure CN code, package and country of origin, actually released for free circulation, with details of the date of release for free circulation, the number of the licence used and the name and address of the holder.Such notifications must also be made where no licence has been issued and no imports have taken place.Article 9 1. The Commission shall monitor the quantities of goods imported under this Regulation, with a view in particular to establishing:- the extent to which traditional trade flows, in terms of volume and presentation, to the enlarged Community are significantly changed, and- whether there is subsidisation between exports benefiting directly from this Regulation and exports subject to the normal import charge.2. If either of the criteria set out in the indents in paragraph 1 is met, and in particular if the imports of rice in packages of five kilograms or less exceed the figure of 33 428 tonnes, and in any event on an annual basis, the Commission shall submit a report to the Council accompanied, if necessary, by appropriate proposals to avoid disruption of the Community rice sector.3. Quantities imported in packages of the kind referred to in paragraph 2 and released for free circulation shall be indicated in the relevant import licence in accordance with Article 22 of Regulation (EC) No 3719/88.Article 10 1. Regulation (EC) No 1522/96 is replaced.2. This Regulation shall not apply to licences issued pursuant to Regulation (EC) No 1522/96.Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 20. 6. 1996, p. 1.(2) OJ L 122, 22. 5. 1996, p. 15.(3) OJ L 331, 2. 12. 1988, p. 1.(4) OJ L 194, 23. 7. 1997, p. 5.(5) OJ L 117, 24. 5. 1995, p. 2.(6) OJ L 135, 27. 5. 1997, p. 2.(7) OJ L 181, 1. 7. 1992, p. 21.(8) OJ L 126, 24. 5. 1996, p. 37.(9) OJ L 190, 31. 7. 1996, p. 1.(10) OJ L 20, 23. 1. 1997, p. 23.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >START OF GRAPHIC>DEPARTMENT OF FOREIGN TRADEMINISTRY OF COMMERCEGOVERNMENT OF THAILANDExport certificate subject to Regulation (EC) No . . ./96Special form either for semi-milled or milled rice (Code No 1006 30), husked rice (code No 1006 20), or broken rice (code No 1006 40 00)>END OF GRAPHIC>ANNEX II >START OF GRAPHIC>'ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA IICOMMONWEALTH OF AUSTRALIAREPRESENTED BY THE DEPARTMENT OF PRIMARY INDUSTRIES AND ENERGYEXPORT LICENCE'>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>RICE - Regulation (EC) No 327/98>END OF GRAPHIC>